
	
		VIII
		112th CONGRESS
		2d Session
		H. R. 823
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 5, 2012
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		For the relief of Maria Carmen Castro
		  Ramirez and J. Refugio Carreno Rojas.
	
	
		1.Permanent resident status for
			 Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas
			(a)In
			 GeneralNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas shall each be eligible
			 for issuance of an immigrant visa or for adjustment of status to that of an
			 alien lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Maria Carmen Castro
			 Ramirez or J. Refugio Carreno Rojas enters the United States before the filing
			 deadline specified in subsection (d), he or she shall be considered to have
			 entered and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act
			 as of the date of the enactment of this Act.
			(c)Waiver of
			 Grounds for Removal or Denial of Admission
				(1)In
			 generalNotwithstanding
			 sections 212(a) and 237(a) of the Immigration and Nationality Act, Maria Carmen
			 Castro Ramirez and J. Refugio Carreno Rojas may not be removed from the United
			 States, denied admission to the United States, or considered ineligible for
			 lawful permanent residence in the United States by reason of any ground for
			 removal or denial of admission that is reflected in the records of the
			 Department of Homeland Security or the Visa Office of the Department of State
			 on the date of the enactment of this Act.
				(2)Rescission of
			 outstanding order of removalThe Secretary of Homeland Security shall
			 rescind any outstanding order of removal or deportation, or any finding of
			 inadmissibility or deportability, that has been entered against Maria Carmen
			 Castro Ramirez or J. Refugio Carreno Rojas by reason of any ground described in
			 paragraph (1).
				(d)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(e)Reduction of
			 Immigrant Visa NumberUpon
			 the granting of an immigrant visa or permanent residence to Maria Carmen Castro
			 Ramirez and J. Refugio Carreno Rojas, the Secretary of State shall instruct the
			 proper officer to reduce by 2, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of the aliens’ birth under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the aliens’ birth under section
			 202(e) of such Act.
			(f)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Maria Carmen Castro Ramirez and J. Refugio Carreno Rojas shall not, by
			 virtue of such relationship, be accorded any right, privilege, or status under
			 the Immigration and Nationality Act.
			
	
		
			Passed the House of
			 Representatives December 4, 2012.
			Karen L. Haas,
			Clerk
		
	
